Citation Nr: 1129425	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, denied claim of service connection for PTSD.  In October 2010, the Board remanded the matter for further development, which has been accomplished and the case has been returned to the Board. 

As noted in the October 2010 remand, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent evidence of record does not demonstrate that the Veteran has PTSD.

2.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed insomnia and military service.  



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this issue in October 2010.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the etiology of any current acquired psychiatric disability, and to readjudicate the claim.  The Veteran was subsequently afforded an examination in November 2010 and his claim was readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service records were among those presumably lost in a fire at the National Military Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  All other identified and available treatment records have been secured.

As previously noted and as will be discussed in detail in the analysis below, the Veteran was provided with a VA examination in November 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Veteran has declined to present personal testimony before a Veterans Law Judge.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002), or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Thus, the duties to notify and assist have been met.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

In the present case, there is no medical evidence of a current diagnosis of PTSD conforming to DSM-IV as required for service connection.  The evidence of record, including the November 2010 VA examination which was requested specifically to determine the nature of any current psychiatric disability, reflects that the Veteran does not have a current diagnosis of PTSD.  After extensive evaluation and interview of the Veteran, the November 2010 VA examiner specifically determined that the Veteran did not meet the DSM-IV criteria for diagnosis of PTSD.  The examiner noted that the Veteran's reported stressors, which included witnessing one soldier shoot and kill another soldier close to him and believing that it could have been him, and witnessing a drill sergeant falling and dying while marching, were not extremely traumatic and not repetitive for a long time.  The examiner also observed that there was no mention of the stressors elsewhere in the record.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the competent medical evidence of record does not indicate a diagnosis of PTSD in the record, to include any time during the appeal period (the Veteran filed his claim of entitlement to service connection in September 2008).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since there is no medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), the criteria for service connection for PTSD is accordingly not met.

As to psychiatric disabilities other than PTSD, as noted in the October 2010 Board remand, the Veteran has been diagnosed with various psychiatric disabilities throughout the record, including depression and anxiety.  However, these various diagnoses were noted in 1971 (anxiety) and 1981 (depression).  Notably, most recently, the record reflects that the Veteran has denied depression.  See e.g. VA treatment records dated in June 2000, April 2002, June 2003, and January 2004.  There are no diagnoses of any acquired psychiatric disabilities though since the Veteran filed his claim in September 2008.  In any case, pursuant to the Board's remand, the Veteran was afforded the psychiatric examination in November 2010 to determine the nature of any current diagnosis.  After extensive testing and interview of the Veteran, the VA examiner's sole Axis I diagnosis was insomnia.  Therefore, Hickson element (1) is met. 

With regard to Hickson element (2), in-service incurrence of disease or injury, as noted above, the Veteran's service records are not in the claims folder.  However, during the November 2010 VA examination, the Veteran indicated that he never sought treatment for his sleep problems.  Accordingly, even if the Veteran's treatment records were available, they presumably would be negative for any complaints or findings of insomnia as the Veteran denied such treatment.  Furthermore, the Veteran has not indicated that he had sleep problems during service.  Therefore, Hickson element (2) is not met and the claim fails on this basis. 

For the sake of completeness, the Board will also briefly address element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

Turning to crucial Hickson element (3), medical nexus, the Board notes that the question presented, i.e., the relationship, if any, between the Veteran's current insomnia and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The November 2010 VA examiner concluded that it was less like as not that the Veteran's insomnia was caused by or the result of service because while the Veteran reported insomnia and nightmares, he never sought a diagnosis or treatment for his problem while he sought treatment for other medical problems.  The examiner noted that the Veteran could not explain why he never sought help.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claim fails on this basis as well.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Veteran is competent to report what he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  While competent to report difficulty sleeping, both past and present, the Veteran is not competent to associate such symptoms with a diagnosis of PTSD.  Furthermore, the Veteran is not competent to render a diagnosis of insomnia or any other disability manifested by sleep problem as such requires medical training and beyond lay observation.  

Furthermore, to the extent that the Veteran may assert continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by the complete lack of records showing treatment or complaints related to a sleep problems.  Significantly, there is no competent medical evidence that the Veteran complained of or was treated for sleep problems until the November 2011 VA examination.  The Veteran, himself, has indicated that he never sought treatment for his sleep problems.  In any case, the first indication of a sleep disorder was not 53 years after his April 1958 separation from service.  See Maxson, supra.   Supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, to the extent that the Veteran may assert that he has had sleep problems since service is not credible.

Additionally, to the extent that the Veteran contends that he has a diagnosis of PTSD, and/or that a medical relationship exists between his currently diagnosed insomnia and service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the diagnosis of PTSD and etiology of the Veteran's current insomnia are questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his insomnia.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his insomnia, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the November 2010 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


